Title: Thomas Jefferson to John Adams, 20 April 1812
From: Jefferson, Thomas
To: Adams, John


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 20. 12.
          I have it now in my power to send you a piece of homespun in return for that I recieved from you. not of the fine texture, or delicate character of yours, or, to drop our metaphor, not filled as that was with that display of imagination which constitutes excellence in Belles lettres, but a mere sober, dry and formal piece of Logic. ornari res ipsa negat. yet you may have enough left of your old taste for law reading to cast an eye over some of the questions it discusses. at any rate accept it as the offering of esteem and friendship.
          You wish to know something of the Richmond & Wabash prophets. of Nimrod Hewes I never before heard.  Christopher Macpherson I have known for 20. years. he is a man of color, brought up as a bookkeeper by a merchant, his master, & afterwards enfranchised. he had understanding enough to post up his ledger from his journal, but not enough to
			 bear up against Hypochondriac affections and the gloomy forebodings they inspire. he became crazy, foggy, his head always in the clouds, and rhapsodising what neither himself nor any one else
			 could
			 understand. I think he told me he had visited you personally while you were in the administration, and wrote you letters, which you have probably forgotten in the mass of the correspondencies of
			 that
			 crazy class, of whose complaints, and terrors, and mysticisms, the several presidents have been the regular depositories. Macpherson was too honest to be molested by any body, 
                  & too inoffensive to be a subject for the Mad-house; altho’, I believe, we are told in the old Book that
			 ‘every man that is mad, & maketh himself a prophet, thou shouldest put him in prison & in the stocks.’
          The Wabash prophet is a very different character, more rogue than fool, if to be a rogue is not the greatest of all follies. he arose to notice while I was in the administration, and became of course a proper
			 subject of enquiry for me. the enquiry was made with diligence. his declared object was the reformation of his red brethren, and their return to their pristine manner of living. he pretended to
			 be in
			 constant communication with the great spirit, that he was instructed by him to make known to the Indians that they were created by him distinct from the Whites, of different natures, for
			 different
			 purposes, & placed under different circumstances, adapted to their natures & destinies: that they must return from all the ways of the Whites to the habits and opinions of their
			 forefathers.
			 they must not eat the flesh of hogs, of bullocks, of sheep Etc. the deer & buffalo having been created for their food; they must not make bread of wheat, but of Indian corn.
			 they must not wear linen nor woollen, but dress like their
			 fathers in the skins and furs of wild animals. they must not drink ardent spirits; and I do not remember whether he extended his
			 inhibitions
			 to the gun and gunpowder, in favor of the bow and arrow. I concluded from all this that he was a visionary, inveloped in the clouds of their antiquities, and vainly endeavoring to lead back his
			 brethren to the fancied beatitudes of their golden age. I thought there was little danger of his making many proselytes from the habits and comforts they had learned from the Whites to the
			 hardships
			 and privations of savagism, and no great harm if they 
                     he did. we let him go on therefore unmolested. but his followers increased till the English thought him worth corruption, and found him corruptible. I suppose his views were then changed; but his
			 proceedings in consequence of them were after I left the administration, and are therefore unknown to me; nor have I ever been informed what were the particular acts on his part which produced an
			 actual commencement of hostilities on ours. I
			 have no doubt
			 however that his subsequent proceedings are but a chapter apart, like that of Henry & Ld Liverpool, in the Book of the Kings of England.Of
			 this mission of Henry your son had got wind, in the time of the embargo, & communicated it to me. but he had learned nothing of the particular agent, altho’, of his works 
                  workings, the information he had obtained appears now to have been correct. he stated a particular which Henry has not distinctly brought forward, which was that the Eastern states were not to be required to make a formal act of separation from the Union, and to take a part in the war against it; a
			 measure deemed much too strong for their people: but to declare themselves in a state of neutrality, in consideration of which they were to have peace and free commerce, the lure most likely to
			 ensure popular acquiescence.
			 
                  having no indications of Henry as the intermediate in this negociation of the Essex junto, suspicions fell on Pickering and his nephew Williams in London. if he was wronged in this, the ground of the suspicion is to be found in his known practices & avowed opinions, as of
			 that of his accomplices in the sameness of sentiment and of language with Henry, and subsequently by the fluttering of the wounded pidgeons.
          This letter, with what it encloses, has given you enough I presume, of law and the prophets. I will only add to it therefore the homage of my respects to mrs Adams, and to yourself the assurances of affectionate esteem and respect.
          
            Th:
            Jefferson
        